DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Supplemental Amendment and Response, each filed May 3, 2022, are acknowledged.
Claims 1-11 and 22-29 are pending, and are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed May 3, 2022 have been fully considered. 
All of the previously made objections and rejections have been withdrawn in view of 
Applicant’s arguments and the amendments to the specification or claims.

Rejection of claims 1-4 and 6-11 under 35 USC 112(a), lack of enablement
	As noted, this rejection is withdrawn in view of the instant amendments to the claims. However, a new lack of enablement rejection, which reflects the amendments to the claims, is included below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the transcripts recited in claim 5 for estimating the age of a biological fluid sample, does not reasonably provide enablement for using other transcripts for estimating the age of the sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

In considering whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” the factors set forth in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.
Nature of the Invention and the Breadth of the Claims
	The invention of instant claims 1-11 and 22-29 is directed to a method of estimating the age of a biological fluid sample by detecting and quantifying the degradation of an RNA transcript, where 5’ and 3’ portions of similar size of the transcript are amplified, and a degradation rate is calculated. In addition, the method requires that the RNA transcript degrades more rapidly from the 5’ end than from the 3’ end, and in a predictable and reproducible manner. In view of the disclosure in the specification, the claims are not overly broad.
The State of the Prior Art
The prior art, which is discussed in more detail in the Non-Final Office Action mailed March 30, 2021, teaches a method for estimating the age of a biological fluid sample by detecting and quantifying 5’ and 3’ amplicons of different sizes, based on the concept that the signal from larger amplicons will disappear more rapidly than the signal from smaller amplicons (e.g., Anderson1, Multivariate Analysis for Estimating the Age of a Bloodstain, J Forensic Sci, 56(1): 186-193, 2011; p. 190, right col., para. 3). The prior art also teaches that the degradation patterns of transcripts need additional characterization, and that “[i]nvestigating whether mRNA degrades more from the 5’ end or the 3’ end, or if degradation is more likely to happen in a certain part of the sequence would also help with the accuracy of age prediction” (Sherier, Patterns of Degradation in PRM1 and SEMG1 Transcripts in Semen During 6 Months of Aging, Master of Science Thesis, Oklahoma State University, 2017).
Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability and Amount of Direction Provided by Inventor
Claim 1 is directed to generating 5’ and 3’ amplicons from any RNA transcript that has the recited property of degrading more rapidly from the 5’ end than from the 3’ end and that degrades in a predictable and reproducible manner, as are dependent claims 2-11 and 22-29. Claim 4 is limited to mRNA transcripts with that property. The specification teaches method steps generally directed to generating such amplicons, and teaches “non-limiting” embodiments “in a number of transcripts of interest in which it is determined that the 5’ end of the transcript(s) degrade(s) more rapidly than the 3’ end of the transcript(s) and that such degradation of the 5’>3’ ends of the transcript(s) proceeds in a predictable and reproducible manner” (para. 34). The specification also indicates that such transcripts can be identified empirically through RNA sequencing of the transcriptome within biological fluid samples (para. 30). However, while the specification describes a plan to screen for RNA transcripts that degrade according to the recited requirements, the specification does not teach to what extent data from any such experiment can be extrapolated to related samples. For example, the specification describes testing the degradation characteristics of various transcripts in bloodstains (which are presumably dried) that have been stored for up to one year (para. 32). The results of these experiments are shown in Fig. 2. However, the specification does not teach, e.g., whether these data would also apply to liquid blood samples stored for up to one year, or to bloodstains stored under conditions that mimic some conditions found in the field (e.g., high humidity or extreme cold), or to fluid stains from other sources (e.g., semen, saliva).
In addition, the level of predictability in the art of RNA degradation is low, as evidenced by the teachings of, e.g., Sherier, discussed above.
Existence of Working Examples
The specification provides working examples describing estimating the age of a particular type of biological fluid sample using the transcripts recited in claim 5.


Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
	Considering the disclosures in the specification as a whole, to make and use the invention of the instant claims, one of ordinary skill in the art would have to analyze an entire range of transcripts present in a transcriptome in each type of fluid stain subjected to an entire range of storage conditions to determine which ones have the desired degradation characteristics, and whether those characteristics vary under different, e.g., collection or storage conditions. In addition, if the degradation characteristics do vary under different environmental conditions, then empirically determining the degradation characteristics presupposes that the ordinary artisan actually knows what conditions the sample has been exposed to, so that those conditions can be repeated in the determination of the degradation characteristics. If the teachings in the specification provide no more than a “plan” for those of skill in the art to experiment using the technology, the entire breadth of the claims are not enabled. MPEP 2164.06(b).
For the above reasons, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein the [RNA] transcript degrades more rapidly from the 5’ end than from the 3’ end in a predictable and reproducible manner”, the meaning of which is unclear. While functional language in a claim is not per se improper, it can be indefinite if, in part, the ordinary artisan would not be able to determine what structure is encompassed by the claim. MPEP 2173.05(g). Here, without testing every biological transcript in a biological sample, the ordinary artisan would not be able to determine which of those many transcripts have the recited functional property. In addition, the terms “reproducible” are “predictable” in claim 1 are relative terms which render the claim indefinite. The terms “reproducible” and “predictable” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Stated differently, it is not clear what minimum amount of reproducibility or predictability is required for the claimed method to work. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claims 2-11 and 22-29 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

Conclusion
Claims 1-11 and 22-29 are being examined and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                         
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Anderson was cited in the PTO-892 Notice of References Cited mailed March 30, 2021.